      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 1 of 21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

AMANDA R.,

                    Plaintiff,

              -v-                      6:20-CV-596

COMMISSIONER OF
SOCIAL SECURITY,

                    Defendant.

--------------------------------

APPEARANCES:                           OF COUNSEL:

OFFICE OF PETER W. ANTONOWICZ PETER W. ANTONOWICZ, ESQ.
Attorneys for Plaintiff
148 West Dominick Street
Rome, NY 13440

SOCIAL SECURITY                        MOLLY CARTER, ESQ.
   ADMINISTRATION                      Special Ass’t U.S. Attorney
Attorneys for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DAVID N. HURD
United States District Judge
         Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 2 of 21




                      MEMORANDUM–DECISION & ORDER

I. INTRODUCTION

   On May 29, 2020, plaintiff Amanda R. 1 (“plaintiff” or “claimant”) filed this

action seeking review of the final decision of defendant Commissioner of

Social Security (“Commissioner”) denying her application for Disability

Insurance Benefits (“DIB”) under the Social Security Act (the “Act”).

   The Commissioner has filed a certified copy of the Administrative Record

and both parties have briefed the matter in accordance with General Order

18, which provides, inter alia, that an appeal taken from the Commissioner’s

final decision denying benefits will be treated as if the parties have included

in their briefing cross-motions for judgment on the pleadings. See FED. R.

CIV. P. 12(c).

   Plaintiff’s appeal will be considered on the basis of these submissions

without oral argument.

II. BACKGROUND

   On January 15, 2019, plaintiff filed an application for DIB alleging that

her bipolar disorder, depression, anxiety, lower back pain, liver lesion,




   1 In accordance with a May 1, 2018 memorandum issued by the Judicial Conference’s
Committee on Court Administration and Case Management and adopted as local practice in this
District, only claimant’s first name and last initial will be mentioned in this opinion. Although
plaintiff has a double surname, at her administrative hearing she indicated a preference for the one
beginning with “R.” See R. at 32.


                                                -2-
        Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 3 of 21




irritable bowel syndrome, hypersomnia, diabetes, and arthritic knee pain

rendered her disabled beginning on February 2, 2018. R. at 67, 247, 250. 2

   Plaintiff’s claim was initially denied on May 9, 2019, R. at 102–13, and

denied again after reconsideration on August 7, 2019, id. at 115–26. At her

request, a hearing was held before Administrative Law Judge (“ALJ”) John P.

Ramos on February 4, 2020. R. at 32–65. Plaintiff, represented by attorney

Peter Antonowicz, appeared and testified by video from her attorney’s office

in Rome, New York. Id. The ALJ also heard testimony from Vocational

Expert (“VE”) Linda Vause. Id.

   Thereafter, the ALJ issued a decision denying plaintiff’s application for

benefits from February 2, 2018, the alleged onset date, through March 4,

2020, the date of his written decision. R. at 13–24. This decision became the

final decision of the Commissioner on April 16, 2020, when the Appeals

Council denied plaintiff’s request for review. Id. at 1–6.

III. LEGAL STANDARD

   The Act defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or




   2 Citations to “R.” refer to the Administrative Record. Dkt. No. 8.


                                                -3-
         Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 4 of 21




can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A).

   To qualify as disabled within the meaning of this definition, the Act

requires that a claimant’s:

               physical or mental impairment or impairments [must
               be] of such severity that he is not only unable to do his
               previous work but cannot, considering his age,
               education, and work experience, engage in any other
               kind of substantial gainful work which exists in the
               national economy, regardless of whether such work
               exists in the immediate area in which he lives, or
               whether a specific job vacancy exists for him, or
               whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A).

   The ALJ follows a five-step sequential evaluation process to decide

whether a claimant is disabled. 20 C.F.R. § 404.1520. 3 At step one, the ALJ

determines whether the claimant is currently engaged in “substantial gainful

activity.” § 404.1520(a)(4)(i). If so, the claimant is not disabled regardless of

his medical condition or other factors. § 404.1520(b).

   If the claimant is not engaged in substantial gainful activity, then step

two requires the ALJ to determine whether the claimant has a “severe”

impairment or combination of impairments; i.e., a medically determinable




   3 Section 404.1520 sets forth the five-step evaluation for Disability Insurance Benefits
(“DIB”). A parallel set of regulations govern SSI applications. See 20 C.F.R. § 416.920(a)(4).

                                                 -4-
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 5 of 21




condition that “significantly limits” his physical or mental ability to do basic

work activities. § 404.1520(c).

   If the claimant suffers from a severe impairment or combination of

impairments, then step three requires the ALJ to determine whether the

impairment(s) meet or equal an impairment specifically listed in Appendix 1

of the Regulations (the “Listings”). § 404.1520(d). If the claimant’s severe

impairment(s) meet or equal one or more of the Listings, then the claimant is

presumed to be disabled regardless of any other factors. § 404.1520(a)(4)(iii).

   If the claimant is not presumed disabled under one or more of the Listings,

then step four requires the ALJ to assess whether—despite the claimant’s

severe impairment(s)—he has the residual functional capacity (“RFC”) to

perform his “past relevant work.” § 404.1520(e)–(f). If so, the claimant is not

disabled. § 404.1520(a)(4)(iv).

   Finally, if the claimant cannot perform his past relevant work, the

Commissioner must determine if the claimant’s RFC, in combination with his

age, education, and work experience, permits the claimant to do any other

work in the national economy. § 404.1520(a)(4)(v), (f)–(g).

   The burden of proof for the first four steps is on the claimant. Perez v.

Chater, 77 F.3d 41, 46 (2d Cir. 1996). However, if the claimant shows he

cannot perform his past relevant work at step four, the burden shifts to the

Commissioner for step five. Id.

                                       -5-
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 6 of 21




   The Act further provides for judicial review of “any final decision . . . made

after a hearing” by the Social Security Administration (“SSA” or the

“Agency”). 42 U.S.C. § 405(g). However, the scope of this review is limited to

determining whether (1) the Commissioner applied the correct legal standard

to his analysis and, if so, (2) whether the final decision is supported by

“substantial evidence.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (cleaned up).

   “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (cleaned

up). “If the reviewing court finds substantial evidence to support the

Commissioner’s final decision, that decision must be upheld, even if

substantial evidence supporting the claimant’s position also exists.” Morales

v. Berryhill, 484 F. Supp. 3d 130, 140 (S.D.N.Y. 2020) (citation omitted).

   However, this “deferential standard of review for substantial evidence

does not apply to the Commissioner’s conclusions of law.” Byam v. Barnhart,

336 F.3d 172, 179 (2d Cir. 2003). Thus, “where there is a reasonable basis for

doubting whether the Commissioner applied the appropriate legal

standards,” the decision should not be affirmed. Johnson v. Bowen, 817 F.2d

983, 986 (2d Cir. 1987). This is so regardless of whether or not the decision is

otherwise supported by “substantial evidence.” See id.

                                       -6-
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 7 of 21




IV. DISCUSSION

   The ALJ applied the five-step analysis to find that: (1) plaintiff had not

engaged in substantial gainful activity since February 2, 2018, the alleged

onset date; (2) plaintiff’s obesity, diabetes, asthma, and hypersomnia were

“severe” impairments within the meaning of the Regulations; and that

(3) these severe impairments, whether considered individually or in

combination, did not meet or equal any of the Listings. R. at 16–19.

   At step four, the ALJ determined that plaintiff retained the RFC to

perform a limited range of sedentary work. R. at 19. In particular, the ALJ

found that plaintiff could:

            perform sedentary work . . . except for the following:
            the claimant should avoid exposure to concentrated
            respiratory irritants and extremes of temperature; the
            claimant retains the ability to understand and follow
            simple instructions and directions, perform simple
            tasks with supervision and independently, maintain
            attention/concentration for simple tasks and regularly
            attend to a routine and maintain a schedule; the
            claimant is able to related to and interact with
            coworkers and supervisors to the extent necessary to
            carry out simple tasks-but she should avoid work
            requiring more complex interaction, negotiation or
            joint efforts with coworkers to achieve work goals and
            she can have no interaction with the public; the
            claimant is able to make decisions directly related to
            the performance of simple work and handle usual
            work place changes and interactions associated with
            simple work; the claimant should work in a position
            where she is not responsible for the work of or required
            to supervise others; the claimant should work in a


                                      -7-
          Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 8 of 21




                position with little change in daily work processes or
                routines.

Id.

      The ALJ further found that plaintiff had past relevant work as an

“accounting clerk” and a “licensed practical nurse,” but that she would not be

able to perform this past work based on the stated RFC finding. R. at

22. However, based on the testimony of the VE and a consideration of other

relevant factors, the ALJ determined that plaintiff could still perform work

as an “addresser,” a “cutter and paster,” and as a “touch up screener.” Id. at

23.

      Because these representative jobs existed in sufficient numbers in the

national economy, the ALJ concluded that plaintiff was not disabled during

the relevant time period. R. at 23–24. Accordingly, the ALJ denied plaintiff’s

application for benefits. Id. at 24.

      A. Plaintiff’s Appeal

      Plaintiff contends the ALJ (1) failed to properly evaluate her mental

impairments throughout the five-step sequential analysis and (2) improperly

assessed the medical opinion evidence when formulating his RFC at step

four. Pl.’s Mem., Dkt. No. 13 at 1. 4




      4 Pagination corresponds to CM/ECF.


                                            -8-
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 9 of 21




   1. Mental Impairments

   “Where, as here, mental impairments are at issue, the Commissioner

directs administrative adjudicators to employ a ‘psychiatric review technique’

(sometimes referred to as a ‘special technique’).” Lake v. Colvin, 2016 WL

2757750, at *6 (N.D.N.Y. May 12, 2016) (cleaned up). “This technical method

helps administrative law judges first determine whether claimants have

medically[ ] determinable mental impairments.” Id. “This technique also

enables administrative law judges to determine [ ] whether medically[ ]

determinable mental impairments are severe (a Step 2 issue) and whether

they meet or are equivalent in severity to any presumptively disabling

mental disorder (a Step 3 issue).” Id.

   At the first step of this special technique, the ALJ must evaluate

“symptoms, signs, and laboratory findings” to determine whether the

claimant has one or more medically determinable mental impairments. 20

C.F.R. § 404.1520a(b)(1). If so, at step two of the special technique the ALJ

must rate the degree of functional limitation that results from the medically

determinable mental impairment(s). § 404.1520a(b)(2). This involves

consideration of “four broad functional areas”: (1) understanding,

remembering, or applying information; (2) interacting with others;

(3) concentrating, persisting, or maintaining pace; and (4) adapting or

managing oneself. § 404.1520a(c)(3).

                                         -9-
      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 10 of 21




   These four functional areas are measured on a five-point scale that ranges

between “none,” “mild,” “moderate,” “marked,” and “extreme,” with the last

point on the scale representing “a degree of limitation that is incompatible

with the ability to do any gainful activity.” § 404.1520a(c)(4). If, however,

the degree of limitation in each of these areas is “none” or “mild,” the

impairment will be considered non-severe absent evidence that “otherwise

indicates that there is more than a minimal limitation in [the claimant’s]

ability to do basic work activities.” § 404.1520a(d)(1).

   A review of the ALJ’s narrative discussion reflects that he applied this

“special technique.” R. at 16–18. In brief, the ALJ found that plaintiff

suffered from medically determinable “bipolar disorder,” analyzed the four

broad functional areas, and determined that plaintiff had only “mild”

limitation in each one. Id. at 16–17. Accordingly, the ALJ concluded that

plaintiff’s bipolar disorder was “nonsevere.” Id. at 16.

   To reach this result, the ALJ relied primarily on the findings of an

examining and two non-examining consultants, each of whom broadly opined

that plaintiff had either “none” or only “mild” limitation in any one of the four

functional areas. See R. at 17. Conversely, the ALJ discounted a much more

restrictive assessment of plaintiff’s mental limitations that was offered by

Vijayakumar Kormareth, M.D., one of her treating physicians. R. at 17–18.

Dr. Kormareth opined that plaintiff “cannot work” at all because she suffers

                                      - 10 -
        Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 11 of 21




from “marked” and even some “extreme” limitations in her ability to carry out

various mental tasks. Id. at 1976–80, 1984–86. Dr. Kormareth also opined

that these various limitations would cause plaintiff to be off-task for at least

50% of an eight-hour work day and would cause her to miss more than four

days of work each month. Id. at 1986.

    The ALJ rejected Dr. Kormareth’s findings of marked and extreme

limitations as “not persuasive,” reasoning that his opinions “consist[ ] of

generally check boxes” and observing that the “record does not substantiate

the extent of the limitations set forth.” R. at 18. The ALJ further determined

that Dr. Kormareth’s findings about the frequency and duration of plaintiff’s

time off task and absences were “speculative, and not supported by the

record.” Id. 5

    Plaintiff contends the ALJ’s analysis of Dr. Kormareth’s findings amounts

to legal error. Pl.’s Mem. at 18. According to plaintiff, the “ALJ failed to

follow the requirement [sic] assessment techniques and failed to base his

findings on a longitudinal picture of the overall degree of functional

limitation.” Id. In plaintiff’s view, the ALJ should have obtained the services

of a medical expert to resolve the conflict in the medical opinion evidence. Id.




    5 As plaintiff correctly notes, the ALJ’s written decision says these findings are “not
speculative,” but this is clearly a typographical error when read in context. R. at 18.

                                                 - 11 -
      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 12 of 21




   Upon review, these arguments will be rejected. “It is well-established that

the ALJ has both the ability and the responsibility to resolve conflicts in the

evidence.” Doty v. Comm’r of Soc. Sec., 2017 WL 4621630, at *6 (N.D.N.Y.

Oct. 13, 2017) (Suddaby, J.). The ALJ appropriately identified just such an

evidentiary conflict when applying the special technique: on the one hand,

Dr. Kormareth assessed extremely restrictive mental limitations; on the

other, the examining and non-examining consultants found only “none” or

“mild” mental limitations.

   Plaintiff has failed to point out any controlling legal principle that

obligated the ALJ to retain a medical expert to help him resolve that

evidentiary conflict under the circumstances. Cf. Beasock v. Colvin, 2014 WL

421324, (Sharpe, J., adopting Report & Recommendation of Hines, M.J.)

(explaining that under a prior iteration of the Regulations an ALJ “has

discretion as to when it is necessary to call a medical expert”).

   And for the reasons explained at length in the Commissioner’s brief, the

ALJ was entitled to resolve that conflict by relying on the consultants’

opinions, which were consistent with each other and with the rest of the

medical record. Schlichting v. Astrue, 11 F. Supp. 3d 190, 204 (N.D.N.Y.

2012) (Suddaby, J., adopting Report & Recommendation of Bianchini, M.J.)

(“It is well settled that an ALJ is entitled to rely upon the opinions of both

examining and non-examining State agency medical consultants, since such

                                       - 12 -
        Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 13 of 21




consultants are deemed to be qualified experts in the field of social security

disability.”). Accordingly, these arguments will be rejected. 6

   2. Medical Opinion Evidence

   “Where, as here, the ALJ finds at step two that a claimant has one or more

‘severe’ impairments but determines at step three that the claimant is not

presumptively disabled, the ALJ must go on to make an RFC finding, which

is an assessment of ‘what an individual can still do despite his or her

limitations.’” Tammy Lynn B. v. Comm’r of Soc. Sec., 382 F. Supp. 3d 184,

192 (N.D.N.Y. 2019) (quoting Cox v. Astrue, 993 F. Supp. 2d 169, 183

(N.D.N.Y. 2012) (McAvoy, J.)).

   “In making a residual functional capacity determination, the ALJ must

consider a claimant’s physical abilities, mental abilities, [and subjective

symptomatology], including pain and other limitations which could interfere

with work activities on a regular and continuing basis.” Samantha S. v.

Comm’r of Soc. Sec., 385 F. Supp. 3d 174, 183 (N.D.N.Y. 2019) (citation

omitted).




   6 Importantly, an “RFC determination must account for limitations imposed by both severe and
nonsevere impairments.” Parker-Grose v. Astrue, 462 F. App’x 16, 18 (2d Cir. 2012) (summary
order). Although the ALJ found that plaintiff’s bipolar disorder was “nonsevere,” he nevertheless
included various mental limitations in his RFC finding at step four. R. at 19. The ALJ did not,
however, include the “inability to reliably attend work or be excessively off task due to concentration
deficits.” Pl.’s Mem. at 13. The ALJ’s treatment of those opinions will be discussed infra.

                                                 - 13 -
        Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 14 of 21




   “The claimant’s RFC is determined based on all of the relevant medical

and other evidence in the record, including the claimant’s credible testimony,

objective medical evidence, and medical opinions from treating and

consulting sources.” Rivera v. Comm’r of Soc. Sec., 368 F. supp. 3d 626, 640

(S.D.N.Y. 2019). “In practice, administrative law judges rely principally on

medical source opinion and subjective testimony when assessing impaired

individuals’ ability to engage in work-related activities.” Tammy Lynn B.,

382 F. Supp. 3d at 192–93 (citation omitted).

   Historically, the Regulations divided evidence from medical sources into

three categories: (1) treating; (2) acceptable; and (3) other. 7 Under this

category-based approach, an opinion from a “treating source” enjoyed special

treatment: it received controlling weight as long as it was “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence in [the] record.” Tammy

Lynn B., 382 F. Supp. 3d at 193 (citation omitted). This came to be known as

the “treating physician rule.” Id.




   7 A treating source included a claimant’s “own physician, psychologist, or other acceptable
medical source” who has provided “medical treatment or evaluation and who has, or has had an
ongoing treatment relationship” with the claimant. Tammy Lynn B., 382 F. Supp. 3d at 193 (citation
omitted).


                                               - 14 -
        Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 15 of 21




    However, on January 18, 2017, the SSA revised the rules regarding the

way it evaluates evidence from medical sources. 8 Under the new regime, “no

particular deference or special weight is given to the opinion of a treating

physician.” Quiles v. Saul, 2021 WL 848197, at *9 (S.D.N.Y. Mar. 5, 2021).

Instead, an ALJ is now obligated to evaluate the persuasiveness of “all of the

medical opinions” based on the same general criteria: (1) supportability;

(2) consistency with other evidence; (3) the source’s relationship 9 with the

claimant; (4) the source’s area of specialization; and (5) other relevant

case-specific factors “that tend to support or contradict a medical opinion or

prior administrative medical finding.” 20 C.F.R. §§ 404.1520c(c)(1)–(5);

416.920c(c)(1)–(5).

   The most important of these factors are supportability and consistency. 20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2). Although the Regulations obligate

the ALJ to explain how he or she considered these two specific factors, “an

explanation for the remaining factors is not required unless the ALJ is

deciding among multiple medical opinions of equal support and consistency

on the same issue that differ slightly.” Dany Z. v. Saul, –F. Supp. 3d–, 2021



   8 The new Regulations apply to claims filed on or after March 27, 2017. Because plaintiff’s
claim was filed on January 15, 2019, the new Regulations govern this appeal.

   9 This “relationship” factor includes (i) the length of the treating relationship; (ii) the frequency
of examination; (iii) the purpose of the treating relationship; (iv) the extent of the treating
relationship; and (v) whether the source examined the claimant. 20 C.F.R. §§ 404.1520c(c)(3)(i)–(v);
416.920c(c)(3)(i)–(v).

                                                 - 15 -
      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 16 of 21




WL 1232641, at *9 (D. Vt. Mar. 31, 2021); see also §§ 404.1520c(b)(2),

416920c(b)(2).

   As an initial matter, plaintiff argues that these new Regulations did not

validly eliminate the “treating physician” rule because it “was enunciated by

the Second Circuit before [being] incorporated in the regulations.” Pl.’s Mem.

at 20. In plaintiff’s view, the treating physician rule “remains applicable

despite the conceptual change from an assessment of weight to that of

persuasiveness.” Id. at 21.

   Upon review, this threshold argument about the validity of the new

Regulations must be rejected. “Multiple courts have considered similar

arguments as the new regulations become more widely applied, and all have

upheld the validity of the Commissioner’s elimination of the treating

physician rule and implementation of the new regulations.” Tasha W. v.

Comm’r of Soc. Sec., 2021 WL 2952867, at *6 (N.D.N.Y. July 14, 2021)

(Dancks, M.J.) (collecting cases).

   Importantly, the new Regulations do not amount to much of a change in

terms of the analysis itself. As Judge Baxter recently explained:

            Consistency and supportability were as important
            under the previous regulations as they are in the new
            regulations because “consistency” with evidence in the
            record was always considered when determining
            whether “controlling” weight was going to be given to
            a treating physician’s opinion, before any of the other
            factors were considered. The new regulations restate

                                      - 16 -
      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 17 of 21




            the factors which have always been used in
            considering any medical opinion.         A treating
            physician’s opinion may still be more persuasive
            because he or she will have examined the plaintiff
            more frequently and will presumably have a more
            substantial relationship with the patient. Thus,
            although there is no “special” deference given, the
            treating relationship is one of the factors to be
            considered in the analysis under the new regulations.

Harry B. v. Comm’r of Soc. Sec., 2021 WL 1198283, at * (N.D.N.Y. Mar. 30,

2021) (Baxter, M.J.).

   In other words, although “ALJs are no longer directed to afford controlling

weight to treating source opinions—no matter how well supported and

consistent with the record they may be—the regulations still recognize the

‘foundational nature’ of the observations of treating sources, and ‘consistency

with those observations is a factor in determining the value of any [treating

source’s] opinion.” Shawn H. v. Comm’r of Soc. Sec., 2020 WL 3969879, at *6

(D. Vt. July 14, 2020) (quoting Barrett v. Berryhill, 906 F.3d 340, 343 (5th

Cir. 2018)). Accordingly, plaintiff’s challenge to the validity of the revised

Regulations must be rejected.

   Next, plaintiff contends that the ALJ’s RFC finding should have included

the more restrictive limitations assessed by her various treating

providers. Pl.’s Mem. at 20–24. Plaintiff also contends that the ALJ should

not have relied on her ability to complete “ill-defined and isolated activities”

when formulating his RFC. Id. at 23–24.

                                       - 17 -
      Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 18 of 21




   The medical component of the ALJ’s RFC analysis relies primarily on the

opinions of consultative examiner Trevor Litchmore, M.D. and non-examining

consultant C. Krist, D.O. R. at 21. These two consultants offered opinions

about plaintiff’s physical functioning. Id. Dr. Krist opined that plaintiff

could handle the exertional demands of sedentary work with some

environmental limitations. Id. Dr. Lichtmore opined in a broadly similar

fashion. Id. As relevant here, the ALJ concluded that both Dr. Krist and Dr.

Lichtmore’s opinions were “persuasive” and “consistent with” the overall

record. Id.

   However, the ALJ discounted the opinions from two of plaintiff’s treating

sources. R. at 21–22. First, William Jorgensen, D.O., one of plaintiff’s

treating physicians, opined that plaintiff “would be off task 10% or more in an

8 hour day” and “would miss more than 4 days of work per month.” Id. at 22.

Second, Deborah Cardinal, RPA-C, another of plaintiff’s treating providers,

opined that plaintiff “would be absent more than 4 days per month.” Id. The

ALJ concluded that these opinions about time off-task and absenteeism were

“speculative and not supported with an explanation.” Id.

   Upon review, plaintiff’s challenge to the ALJ’s RFC finding must be

rejected. As explained supra, the opinion of a claimant’s treating physician

was and is of central importance in the disability determination. However,

the ultimate question of whether a claimant is disabled under the Act is an

                                      - 18 -
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 19 of 21




administrative determination reserved to the Commissioner. Snell v. Apfel,

177 F.3d 128, 133 (2d Cir. 1999).

   The analytical difficulty presented by this argument comes from the fact

that neither of these particular findings can be readily confirmed or dispelled

just by examining treatment notes or objective criteria. Instead, these

conclusions about plaintiff’s ability to function during the work day (and to

show up to work at all) 10 rest in some substantial part on the black box of the

treating providers’ experience with plaintiff’s various conditions.

   However, that does not mean that these topics are shielded from scrutiny

in the disability analysis. “The ability to maintain a regular schedule falls

under the category of concentration and persistence.” Andrea N. v. Saul,

2020 WL 1140512, at *5 (N.D.N.Y. Mar. 9, 2020) (Hummel, M.J.) (cleaned

up). Thus, one place an ALJ can look to analyze this issue is to other

opinions in the record that examine the overall severity of a claimant’s

mental impairments in the relevant functional area. Tamara M. v. Saul,

2021 WL 1198359, at *9 (N.D.N.Y. Mar. 30, 2021 (Hummel, M.J.) (rejecting

similar argument about time off-task and absenteeism where ALJ contrasted

treating provider’s conclusions of “marked” limitations in these areas with

“mild to moderate” findings by other providers). Another place an ALJ can


   10 As the Vocational Expert opined at the hearing, being off-task more than 15% of an
eight-hour day and missing more than one day of work per month would make a claimant
“unemployable.” R. at 62.

                                              - 19 -
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 20 of 21




look is to a claimant’s activities of daily living, which sometimes shed light on

the ability to make and keep a routine and/or a daily schedule. Cf. Coger v.

Comm’r of Soc. Sec., 335 F. Supp. 3d 427, 436 (W.D.N.Y. 2018).

   The ALJ examined all of these avenues. First, the ALJ correctly noted

that both Dr. Jorgensen and PA Cardinal’s off-task and absenteeism findings

appear to be ipse dixits rather than supported with a clear record-based

explanation. Second, as discussed at length supra, the ALJ applied the

“special technique” earlier in his sequential analysis to reach a series of

reasonable, legally supportable conclusions about the relatively “mild” mental

limitations caused by plaintiff’s bipolar disorder. Third, the ALJ contrasted

Dr. Jorgensen and PA Cardinal’s off-task and absenteeism findings with

plaintiff’s self-reported ability to perform a fairly wide range of activities of

daily living, including homeschooling her son. R. at 21–22.

   The ALJ relied on these and other factors to formulate an RFC that

limited plaintiff to sedentary work with additional mental limitations, such

as requiring only the ability to understand and follow simple instructions and

complete simple tasks, to have no interaction with the public, and to work

only in positions with little change in a daily work routine. Courts have held

that the inclusion of these kind of mental restrictions in an RFC finding are

sufficient to account for a claimant’s limitations in the ability to perform

activities within a schedule and to maintain regular attendance. Andrea N.,

                                       - 20 -
       Case 6:20-cv-00596-DNH Document 15 Filed 08/17/21 Page 21 of 21




2020 WL 1140512, at *5–*6 (collecting cases). Accordingly, this argument

will also be rejected.

IV. CONCLUSION

   The ALJ applied the correct legal standards and supported his written

decision with substantial evidence in the record.

   Therefore, it is

   ORDERED that

   1. The Commissioner’s motion for a judgment on the pleadings is

GRANTED;

   2. Plaintiff’s motion for a judgment on the pleadings is DENIED;

   3. The Commissioner’s final decision is AFFIRMED; and

   4. Plaintiff’s complaint is DISMISSED.

   The Clerk of the Court is directed to enter a judgment accordingly and

close the file.

   IT IS SO ORDERED.


Dated: August 17, 2021
       Utica, New York.




                                     - 21 -
